Citation Nr: 0507530	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area, with injury to Muscle Group I and traumatic arthritis, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for a dissecting aortic 
aneurysm, to include as due to residuals of a shell fragment 
wound of the left shoulder, back, and clavicle area.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for arthritis of the 
neck.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shell fragment wound of the neck. 

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the dorsal spine. 

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
shoulder capsulitis, to include as due to residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997, July 1998, and August 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).  

In November 2004, the Board issued a decision in this matter.  
In December 2004, the veteran requested that the November 
2004 Board decision be vacated on due process grounds.  In 
January 2005, the veteran's motion was granted.  The case is 
once again before the Board for review.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an Appeal to the Board dated in March 2004, the veteran 
requested a videoconference hearing before the Board held at 
the RO in Cleveland, Ohio.  While the veteran's request was 
dated in March 2004, it was not received at the Board until 
December 2004, after issuance of the November 2004 decision.  
As such, the Board was unaware of the veteran's request for a 
videoconference hearing.  

As the veteran's request for a videoconference hearing, 
received in December 2004, has not been complied with, the 
Board finds that this case must be remanded to the RO so that 
the veteran may be scheduled to testify at a hearing via 
videoconference at the RO before a Veterans Law Judge.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessary.  Accordingly, this case is remanded for 
the following action:

The veteran should be scheduled for a 
hearing at the RO to be held via 
videoconference before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




